PARKER, Judge.
The judgments appealed from are dated 2 May 1974. The record on appeal was docketed in this Court on 23 September 1974, which was more than 90 days after the date of the judgments. The record pn appeal contains no order extending the time for docketing. Rule 5, Rules of Practice in the Court of Appeals, requires that a record on appeal, absent an order ex*688tending the time to docket, be docketed within 90 days after the date of the judgment or order appealed from.
The record does show that orders were entered extending the time for serving the case on appeal. However, an order extending the time within which to serve the case on appeal does not have the effect of extending the time to docket the appeal. State v. Peek, 22 N.C. App. 350, 206 S.E. 2d 386 (1974) ; State v. Scott, 16 N.C. App. 424, 192 S.E. 2d 54 (1972), cert. denied, 282 N.C. 429, 192 S.E. 2d 839 (1972) ; State v. Farrell, 3 N.C. App. 196, 164 S.E. 2d 388 (1968). In accordance with the practice of this Court, defendants’ appeal is dismissed for failure to docket within the time allowed by the Rules. State v. Hunt, 14 N.C. App. 626, 188 S.E. 2d 546 (1972).
Nevertheless, we have reviewed the record before us with respect to the assignments of error brought forward for review, and we find no prejudicial error.
Appeal dismissed.
Chief Judge Brock and Judge Hedrick concur.